THE THIRTEENTH COURT OF APPEALS

                                   13-12-00331-CV


                       HENRY SCOTT BAKER
                                 v.
  REGENCY NURSING AND REHABILITATION CENTERS, INC., PORT LAVACA
 NURSING AND REHABILITATION CENTER, INC., REGENCY NURSING CENTER
  PARTNERS OF PORT LAVACA, LTD., TIMOTHY MCFARLAND, M.D., AND DON
                        PAUL BUNNELL, M.D.


                                   On Appeal from the
                     24th District Court of Calhoun County, Texas
                              Trial Cause No. 11-8-1407


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.



October 24, 2013